OPINION
By STEVENS, J.
This cause is before this court upon error proceedings.
No bill of exceptions has been filed herein, but separate findings of fact and a conclusion of law were made by the trial court, which, by written stipulation, are to be considered by this court as though spread in full upon the journal.
Numerous errors are assigned by plaintiff in error, none of which, however, are demonstrable to this court except through the medium of a bill of exceptions. This court is required to indulge the presumption, in the absence of a bill of exceptions showing the contrary, that the trial court had before it competent evidence to substantiate all of the findings of fact made by it. Indulgence of that presumption, with reference to the findings of fact made by the trial court herein, requires the finding that the conclusion of lav/ reached by the trial court was warranted by the facts found.
The judgment will be affirmed.
FUNK, PJ, and WASHBURN, J, concur in judgment.